DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brillenburg Wurth (US patent 3,793,666).
	The publication to Brillenburg Wurth (Hereinafter Wurth) discloses the invention as is claimed.  Wurth discloses a wiper arm spoiler device (figs. 4, 5 or 7) comprising a base member (30) with a wind deflector unit arranged thereon.  Such wind deflector unit includes a wind deflector element (27) extending vertically upwardly from the base member along a direction perpendicular to and away from a windshield (16, fig. 2) during use of the wiper arm spoiler device.  A coupling unit incorporated with the base member is configured to couple the wind deflector unit to a wiper rod (3) of a wiper arm.  The coupling unit includes a cavity (33) that receives the rod therein.  The coupling unit includes an arm (generally 32) configured to extend underneath the wiper rod (see figs. 
	With respect to claim 3, in all the embodiments of Wurth, the washing water channel (12, 34, 39) is deemed constructed integrally with the wind deflector unit.  Note that integrally does not mean of one piece therewith.  Further, in the figure 7 embodiment of Wurth, such channel (39) is of one piece therewith.
	With respect to claim 4, note spray nozzle element (14 or 41).
	With respect to claim 5, the spray nozzle elements are deemed at least partially integrally with the wind deflector unit.  Note that integrally does not mean of one piece therewith.  Further, in the figure 7 embodiment of Wurth, such nozzle element (41) is of one piece therewith.
With respect to claim 6, the wiper arm spoiler device of Wurth is deemed constructed of at least two material components as claimed.  Note that Wurth includes all the components set forth, including the base member, the wind deflector unit and a wall (connecting area between arm and base for example) that delimits the coupling unit. The material of such components can be the same material.  The material components have not been set forth as being of different materials.
	With respect to claim 9, the washing water channel is arranged outside center planes of the wiper rod.  See figures. 4, 5 and 7.  Further, since the wiper rod is not a part of the claimed wiper arm spoiler device, defining the washing water channel as being outside of planes thereof does not appear to define any particular structure not set forth by Wurth.
	With respect to claim 17, Wurth discloses the wiper arm spoiler device on a wiper arm (3, fig. 2), thus defining a wiper as claimed.


s 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egner-Walter et al (US patent application publication 2011/0302738).
	The publication to Egner-Walter discloses a wiper arm spoiler device as claimed.  The spoiler device (fig. 3) is formed by co-extrusion of different plastics (para. 23) and comprises a base member (13.2), a wind deflector unit (7a, upper 13.1) arranged on the base member and having a wind deflector element (7a), a coupling unit (lower 13.1) configured to couple the wind deflector unit to a wiper rod (6), and at least one washer water channel (15).  Egner-Walter sets forth in paragraph 23 that the portions (13) and washer water channel (15) are of greater hardness and thus more resilient material than the remainder (profile 12) of the spoiler device.
	With respect to claims 19-20, Egner-Walter discloses a pair of washing water channels (15), one each on opposite sides of main extent plane (M) as well as opposite sides of the base member (13.2).
	With respect to claims 21 and 22, note spray nozzles (17) in communication with the washing water channel and connected thereto via a laterally extending spray channel, in the same manner as applicant.
	With respect to claim 23, since co-extrusion joins the different plastics together, the materials are deemed integrally connected to one another in a solidified state as claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 7, 15 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brillenburg Wurth (US patent 3,793,666) in view of De Block (US patent application publication 2009/0089956).
The publication to Wurth discloses all of the above recited subject matter with the exception of the spoiler device including two material components of differing resilience levels.
	The publication to De Block discloses a spoiler device (38, fig. 9) wherein the coupling unit (40) thereof is provided of a harder/more resilient material (para. 25) than the remainder of the spoiler device to provide increase stabilization (lateral guidance) of the coupling unit and thus enhanced positive mounting retention.  The spoiler device is formed by extrusion such that the two materials thereof are fixed together.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the coupling unit, which includes the base in of the Wurth spoiler device, of a harder/more resilient material than the remainder thereof, as clearly suggested by De Block, to enhance retention of the spoiler device with the wiper rod by providing increase stabilization of the coupling unit shape.  It also would have been obvious to one of skill in the art before the filing date of the claimed invention to provide that portion of the wiper arm spoiler device that includes the washing water channel (34, 39) of the harder/more resilient material for like rationale of increased stabilization of water channel shape.  Such would ensure water or fluid flow through such in the event of spoiler device deformation due to impacting airflow thereon.


	With respect to claim 19, note channels (39, 41, 50 and 51).
	With respect to claim 20, note figures 8 and 9 of Brillenburg.  Therein, at least a pair of washing water channels (51) are provided on two sides of the spoiler device and are provided separated by a main extent plane passing vertically through the base member and wiper rod (3).
	With respect to claims 21 and 22, note spray channels (generally 41, fig. 7) communicating with tubular washing water channel (39) and extending laterally therefrom to spray nozzle elements (openings at ends of spray channels).
	With respect to claim 23, the co-extrusion of the first and second material is deemed to set forth a connection in a solidified state as claimed.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brillenburg Wurth (US patent 3,793,666) in view of Egner-Walter et al (US patent application publication 2011/0302738).
	The publication to Brillenburg discloses all of the above recited subject matter with the exception of a heating element.

	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the spoiler device of Wurth with a heating element incorporated therein, as clearly suggested by Egner-Walter, to provide heat to such to prevent freezing.

Response to Arguments

Applicant's arguments filed 29 December 2021 have been fully considered but they are not persuasive, particularly in view of the newly applied art to Brillenburg and the newly cited art to Egner-Walter.  As set forth above Brillenburg and Egner-Walter disclose the invention as is claimed.  Brillenburg clearly discloses the cavity for the wiper arm as lying between an arm extending under the wiper rod and the washer water channels as claimed.  Further, to make the wind deflector unit of Brillenburg of multiple, different materials is clearly suggested by Block.  Egner-Walter clearly discloses a coextruded spoiler device wherein the washing water channels are formed of a more resilient material than the main part of the deflector.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



GKG
25 March 2022